               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ROANOKE DIVISION

ERIC J. DePAOLA,                               )
                                               )
                 Plaintiff,                    )     Case No. 7:15CV00403
                                               )
v.                                             )     OPINION AND ORDER
                                               )
HAROLD CLARKE, ET AL.,                         )     By: James P. Jones
                                               )     United States District Judge
                 Defendants.                   )

      Charles C. Moore and Alyson M. Cox, White & Case LLP, Washington,
D.C., for Plaintiff; John T. Jessee and Sarah C. Jessee, LeClairRyan, PLLC,
Roanoke, Virginia, for Defendant Dr. Everett McDuffie; Margaret Hoehl O’Shea,
Assistant Attorney General, Office of the Attorney General of Virginia, Richmond,
Virginia, for Defendants Fred Schilling, E. R. Barksdale, S. Fletcher, Huff, Trent,
Denise Malone, Jessica Ketron, Kevin Mullins, Jeffrey Kiser, Randall Mathena,
Tracy Ray, and Dr. Syed Zafar Ahsan.

      In this civil case brought by an Virginia inmate pursuant to 42 U.S.C. § 1983

against several mental health professionals and prison administrators, the

magistrate judge issued a Report and Recommendation in which she recommended

granting summary judgment in favor of two contract psychiatrists. The plaintiff

has timely objected to the Report and Recommendation. For the reasons that

follow, I will overrule the plaintiff’s objections, adopt the Report and

Recommendation, and enter judgment in favor of defendants Drs. McDuffie and

Ahsan.
                                           I.

      Plaintiff Eric DePaola’s claims against Drs. Everett McDuffie and Syed

Zafar Ahsan allege that they were deliberately indifferent to his serious mental

health needs in violation of the Eighth Amendment. DePaola has offered evidence

that he has a long history of mental illness and mental health treatment. He asserts

that he repeatedly requested mental health treatment while an inmate at Red Onion

State Prison (“Red Onion”), but Drs. McDuffie and Ahsan did not evaluate him

and failed to provide him any treatment.

      The magistrate judge’s Report and Recommendation (“Report”) aptly

summarizes the full procedural history and factual record relating to Drs. McDuffie

and Ahsan, and in the interest of expediency, I will not repeat them here. Briefly, I

previously granted the defendants’ Motion to Dismiss DePaola’s original pro se

Complaint, and DePaola appealed. The Fourth Circuit remanded DePaola’s mental

health-related claims back to this court, and he later amended his complaint twice

to add additional parties and to clarify his claims.       The parties engaged in

preliminary discovery, and Dr. McDuffie moved for summary judgment early in

the discovery period. Dr. Ahsan moved to dismiss but supported his motion with

evidence outside the pleadings, so the magistrate judge converted the Motion to

Dismiss into a Motion for Summary Judgment. After hearing oral argument, she

gave the parties approximately one month to conduct further discovery and submit


                                        -2-
additional evidence on the motions filed by Drs. McDuffie and Ahsan. Both the

plaintiff and Dr. McDuffie did so, but the magistrate judge excluded some of the

evidence submitted by the plaintiff because it was untimely submitted without

leave of court and had been previously available to the plaintiff.

      In her Report, the magistrate judge found that DePaola had presented

enough evidence of a serious medical need to create a genuine issue of fact as to

the objective prong of the deliberate indifference standard.         See Farmer v.

Brennan, 511 U.S. 825, 834 (1994). However, she found that he had failed to

produce sufficient evidence to create a jury issue on the subjective prong of the

deliberate indifference inquiry. She noted that there was no evidence that Dr.

McDuffie or Dr. Ahsan knew about DePaola’s mental health history, 2010 suicide

threats, or 2010 attempt to starve himself. DePaola admits that he was never

evaluated or treated by Dr. McDuffie or Dr. Ahsan. VDOC policy provides that

qualified mental health professionals (“QMHPs”) evaluate offenders and refer

them to psychiatrists. The psychiatrists, who are contracted providers, are not

expected to see inmates who have not been referred.           They do not evaluate

offenders based on the offenders’ demands. Here, the QMHPs determined that a

referral was unwarranted. The magistrate judge found that although this evidence

might bear upon whether the QMHPs were deliberately indifferent, it is not

evidence of the state of mind of Dr. McDuffie or Dr. Ahsan. Moreover, Dr.


                                         -3-
McDuffie was not even working at Red Onion in 2010, when DePaola claimed to

be suicidal and went on a hunger strike, which supports McDuffie’s testimony that

he was unaware of these incidents.

      The magistrate judge also found that DePaola’s testimony that he repeatedly

called out to Dr. McDuffie and Dr. McDuffie refused to meet with him was

insufficient to establish deliberate indifference. Even if Dr. McDuffie responded

“nope” or “I don’t make rounds,” as DePaola asserts, Pl.’s Opp’n to Dr.

McDuffie’s Mot. for Summ. J. Moore Decl. Ex. 1, ECF No. 96-3 at 4, these

statements would only show that Dr. McDuffie knew DePaola wanted attention,

not that he knew DePaola had an objectively serious mental health need and

consciously disregarded that need.      The magistrate judge reasoned that as a

practical matter, if prison mental health staff were expected to respond to every

inmate who called out to them, they would be continually sued and would be

unavailable to treat serious medical issues.

                                         II.

      The plaintiff filed timely objections to the Report, which are now before me

for de novo determination. A party may respond to objections to a magistrate

judge’s recommended disposition within 14 days. Fed. R. Civ. P. 72(b)(2). Dr.

McDuffie has responded to DePaola’s objections, but Dr. Ahsan has not. Where,

as here, objection has been made to a magistrate judge’s report and


                                         -4-
recommendation on a dispositive matter, “[t]he district judge must determine de

novo any part of the magistrate judge’s disposition that has been properly objected

to.” Fed. R. Civ. P. 72(b)(3).

      The plaintiff argues that the magistrate judge improperly excluded certain

evidence that he filed beyond the deadline she set for submitting supplemental

evidence in opposition to these defendants’ motions. I find that the magistrate

judge did not err in striking the late-submitted evidence. Nevertheless, as part of

my de novo review, I will consider that evidence now.

      The evidence stricken by the magistrate judge can be summarized as

follows. A report prepared by Deborah White, Ph.D., dated August 15, 2003,

indicated that DePaola had a major mental illness involving depression,

impulsivity, irrational thinking, and poor judgment. Dr. White opined that he may

have been in the beginning stages of bipolar disorder. The report shows that when

he first entered into the Virginia Department of Corrections (“VDOC”) system,

DePaola had a history of mental health treatment, and Dr. White wrote that he

required ongoing treatment. This report is irrelevant to the plaintiff’s objections

because the magistrate judge found that DePaola has an objectively serious mental

health need. The only issue is whether the psychiatrist defendants knew of and

disregarded DePaola’s serious mental health need. There is no evidence that either




                                       -5-
Dr. McDuffie or Dr. Ahsan ever saw Dr. White’s 2003 report, so it is not relevant

to that question.

      A progress note from Powhatan Correctional Center dated March 10, 2004,

reflects DePaola’s prior diagnosis of ADHD and prescription of medications for

mental health issues. On an initial classification form dated February 29, 2004,

under “Recommended Program Needs,” a box is checked for “mental health.”

Pl.’s Supp. Evid. Ex. C, ECF No. 176-2. These pieces of evidence are likewise

irrelevant because there is no evidence that Drs. McDuffie or Ahsan ever saw

them, and again, the magistrate judge found that DePaola had met his burden of

establishing, for purposes of summary judgment, that he has an objectively serious

mental health need.

      A Red Onion complaint and treatment form with an entry dated June 17,

2010 includes a note that appears to state, “*Referral to psychiatrist for eval.” Id.

at Ex. D, ECF No. 176-3. DePaola makes much of this note, but it is irrelevant

because there is no evidence that DePaola was ever actually referred to a

psychiatrist, that either of the doctors ever saw this note, or that DePaola was ever

mentioned to either of the doctors before they became parties to this litigation. A

note indicating that DePaola might be or should be referred to a psychiatrist for an

evaluation has no bearing on whether the psychiatrists subjectively knew about and

consciously disregarded DePaola’s serious mental health need.


                                        -6-
      DePaola also submitted his responses to interrogatories. Relevant to the

instant motions, DePaola declared that he verbally requested assistance from Dr.

McDuffie at least 10 times between 2012 and the filing of this suit in July 2015.

He told Dr. McDuffie he needed mental health treatment, was under extreme

mental distress, and that he had a history of previously diagnosed mental health

issues, and he asked Dr. McDuffie to help him immediately. Dr. McDuffie either

ignored these requests or stated that he does not do rounds. DePaola also declared

that he sent multiple Offender Request Forms directly to Dr. McDuffie asking him

for treatment.

      While this evidence is relevant, it is not material to the key question of

whether Dr. McDuffie actually knew of and consciously disregarded DePaola’s

serious mental health needs. As the magistrate judge correctly reasoned, a prison

psychiatrist cannot be constitutionally required to respond to every inmate who

calls out to him in a noisy cell block. Even viewing the evidence in the light most

favorable to the plaintiff, DePaola’s requests for help and statements that he was in

mental distress do not necessarily demonstrate to a psychiatrist that those

statements are true. The undisputed evidence is that neither Dr. McDuffie nor Dr.

Ahsan ever witnessed any signs of mental distress that would have subjectively

informed them that DePaola needed help. Moreover, there is no evidence that Dr.

McDuffie ever received the written forms DePaola claims to have sent to him.


                                        -7-
      The magistrate judge also found that the expert reports of Terry A. Kupers,

M.D., and Sally Ann Cunningham Johnson, M.D., were irrelevant because these

evaluations of the plaintiff’s mental health status and needs did not shed any light

on the question of what Drs. McDuffie and Ahsan knew about DePaola’s serious

mental health needs. I agree. Dr. Kupers suggests that anyone who met with

DePaola would know in a matter of minutes that he was mentally ill, but there is no

evidence that either Dr. McDuffie or Dr. Ahsan ever met with DePaola. At most,

the evidence shows that DePaola yelled out to Dr. McDuffie that he was mentally

ill and Dr. McDuffie shouted back that he did not perform rounds. The record does

not show that such an interaction would have given Dr. McDuffie actual

knowledge of DePaola’s mental health condition and need for treatment.

      In short, the plaintiff’s supplemental evidence stricken by the magistrate

judge does not provide any reason for rejecting the Report. The only material

question is whether the doctors actually knew of and consciously disregarded

DePaola’s need for mental health treatment. The additional evidence does not bear

upon that question.

                                        III.

      As part of my de novo review, I have considered the full record before the

magistrate judge as well as all the evidence pertaining to Drs. McDuffie and Ahsan

that the plaintiff submitted in opposition to the Motion for Summary Judgment


                                        -8-
filed by all the defendants other than Dr. McDuffie. As to Dr. Ahsan, there is no

evidence that he ever saw or spoke to DePaola at all. The only evidence the

plaintiff has offered is that Dr. Ahsan may have visited Red Onion on several

occasions during DePaola’s incarceration. There simply is not enough evidence

from which any reasonable factfinder could conclude that Dr. Ahsan actually knew

of and consciously disregarded DePaola’s serious mental health needs. DePaola

has not met his burden as to Dr. Ahsan.

      DePaola argues that the magistrate judge incorrectly suggested that a doctor-

patient relationship is required in order to show deliberate indifference. According

to the plaintiff, even if a doctor-patient relationship were required, such a

relationship necessarily exists in the prison context, where an inmate cannot seek

treatment from anyone other than the prison healthcare team. The plaintiff also

argues that the magistrate judge should not have considered the prison’s need to

allocate scarce resources, as that is an impermissible non-medical reason for

denying treatment.

      Dr. McDuffie responds that he is not, and cannot reasonably be expected to

be, aware of the mental health history or current mental health status of hundreds

of inmates, especially those who have not received any psychiatric care. Dr.

McDuffie is a contract psychiatrist who only works at Red Onion two days per

week, at which time he sees inmates who have been referred to him by QMHPs.


                                          -9-
Dr. McDuffie argues that because he was not providing care at Red Onion in 2010,

when DePaola made suicide threats and embarked on a hunger strike, any evidence

that the prison psychiatrist would typically be informed of such events is irrelevant

as to him. While there is testimony indicating that Dr. McDuffie on occasion

stopped to talk to inmates who called out to him, that does not indicate that he was

constitutionally required to engage with every offender who yelled at him through

a cell door.      Dr. McDuffie posits that if a medical professional were

constitutionally required to respond to every yell by an inmate, that would

discourage medical professionals from ever entering cell blocks where they would

be yelled at by inmates.

      Having reviewed all the record evidence and applicable case law, I agree

with the magistrate judge’s conclusion that DePaola has failed to meet his burden

of proving that Dr. McDuffie actually knew of his serious mental health need and

consciously disregarded a risk of serious harm. The magistrate judge did not hold

that a doctor-patient relationship is a required element of a deliberate indifference

claim against a psychiatrist. She simply noted — accurately — that because these

defendants had never met with, evaluated, or treated the patient, there was no

evidentiary basis for concluding that they were subjectively aware that DePaola

had a serious mental health need. While there is some testimony indicating that

Dr. McDuffie occasionally stopped to talked to inmates who called out to him, that


                                        - 10 -
does not mean that declining to stop to talk to every shouting inmate in a loud

prison block renders him deliberately indifferent to the inmates’ serious mental

health needs. The fact that Dr. McDuffie may talk to inmates without referrals

does not mean that he must do so in order to comply with the Eighth Amendment.

      Having reviewed the record de novo and considered the arguments of the

parties, I conclude that DePaola has failed to raise a genuine issue of material fact

sufficient to overcome the motions for summary judgment filed by the psychiatrist

defendants. I will therefore overrule DePaola’s objections and adopt the Report.

                                        IV.

      For the foregoing reasons, after de novo review, it is hereby ORDERED

that the plaintiff’s objections, ECF No. 188, are OVERRULED; the magistrate

judge’s Report, ECF No. 183, is hereby ACCEPTED, and the motions for

summary judgment filed by Dr. McDuffie, ECF No. 88, and Dr. Ahsan, ECF No.

113, are GRANTED. The Clerk shall terminate these defendants on the docket.



                                                 ENTER: June 14, 2019

                                                 /s/ James P. Jones
                                                 United States District Judge




                                        - 11 -
